Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 14/763,244, filed on 07/24/2015, which was a 371 of PCT/GB2014/050208, filed on 01/28/2014.
Claims 1-14 are currently pending in this patent application.
The claims set filed on 03/09/2020 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-8, drawn to a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i)    an isothermal polymerase; and (ii)    stachyose; wherein the dried composition is free of gelatin and is in a freeze-dried form, and a kit comprising said dried composition in the response filed on 03/02/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 14/763,244, filed on 07/24/2015, now US patent 10626472, and US Provisional application 61/757,300 filed on 01/28/2013 and foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 03/09/2020 are accepted by the Examiner.

Claim Objections
Claim 3 is objected to in the recitation “a nucleic acid of item (X)”, which should be changed to  “the nucleic acid of item (X)”.

Claim Rejections - 35 USC § 112, Second Paragraph
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 are indefinite and vague in the recitation “polymerase” in the context of “isothermal polymerase (for claim 1), which is confusing and unclear as to the scope of the composition that is encompassed. The metes and bounds of the term “polymerase” are not clear to 
Claim 4 (depends on claim 3) is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 is indefinite in the recitation “said further reagent” lacks antecedent basis and claim 3 does not recite “further reagent”. Therefore, “said further reagent” lacks antecedent basis in claim 3 from which claim 4 depends. Clarification is required. 
Claim 5 (depends on claim 4) is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 5 is indefinite in the recitation “a freeze-dried cake” lacks antecedent basis and claim 4 already recites “a freeze-dried cake”. Therefore, “a freeze-dried cake” lacks antecedent basis in claim 4 from which claim 5 depends, which could be changed to “the freeze-dried cake”. Clarification is required. 
Claim 6 (depends on claim 1) is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 is indefinite in the recitation “said polymerase” lacks antecedent basis and claim 1 does nor recite “polymerase” but rather “isothermal polymerase”.  Therefore, “said polymerase” lacks antecedent basis in claim 1 from which claim 6 depends, which could be changed to “isothermal polymerase” to overcome the rejection. Clarification is required. 



Claim Rejections – pre-AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battrell et al. (Rehydratable matrices for dry storage of TAQ polymerase in a microfluidic device. WO 2010/144682, publication 12/16/2010, see, IDS, in view of Lee et al. (Freeze-dried compositions for carrying out PCR and other biochemical reactions, WO 2008/155524, publication 12/24/2008, see IDS, hereinafter Lee et al. 2008)) and Lee et al. (Vessel of thermally conductive plastic for freeze-drying. WO 2013/171483 A1, publication 11/21/2013, claim benefit of foreign priority document 1208808.4, filed on 05/18/2012, hereinafter Lee et al. 2013).
Claims 1 and 2 are drawn to under Broadest Reasonable Interpretation (BRI) as a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising: (i) an isothermal polymerase; and 5(ii) stachyose; wherein the dried composition is free of gelatin and is in a freeze-dried form, wherein the composition further comprises a reverse-transcriptase, a DNA polymerase.
Regarding Claims 1-8,  Battrell et al. teach a dried formulations including freeze-dried form of formulation having  amorphous solid like characteristics and inherently have 3-dimensional structure, and inherently have characteristics of “resistant to collapse in an environment of 75% humidity”, comprising a thermostable Taq polymerase enzyme, a reverse transcriptase, which polymerizes deoxynucleotides into DNA from RNA, i.e. RNA-dependent DNA polymerase, which is protected by lyoprotectant, glass-forming non-reducing sugar molecules including stachyose (four saccharide units),  a polysaccharide, which is also stabilizing agent for polymerase enzyme and other PCR reagents for storage,  including polyethylene glycol (PEG), a polymer, bovine serum albumin, PCR reagents for diagnostics of nucleic acid including buffers, primers, fluorosurfactant, and anti-maillard reaction inhibitor, which is for the use of said do not teach that the dried formulation free of gelatin (for claim 1), having three-dimensional cake like structure (for claim 1) having two or more layers, wherein the reagents are within one distinct layer (for claim 4), which is resistant to collapse in an environment 75% humidity (for claim 1). It is obvious to a skilled artisan in the same field to make a composition or formulation with thermostable polymerase enzyme including reverse transcriptase without adding gelatin to make the composition or formulation free of gelatin. 
However, Lee et al. (2008) teach a freeze-dried compositions including cake like 3-dimensional structure (pg. 3, 21), for carrying out PCR (pg. 4-5) and other biochemical reactions composition for carrying out a chemical or biochemical reaction, said composition comprising (i) a set of reagents comprising at least some of the chemical or biochemical reagents necessary for conducting said chemical or biochemical reaction (pg. 9, 12 and claims 1-23), (ii) a glass forming agent is non-reducing sugar, including trehalose, sucrose or mannose, wherein sucrose and trehalose is composed of two saccharide unit (abstract, pg. 4, (iii) a stabilizing agent therefore and (iv) wherein the glass-forming reagent (ii) is a non-reducing sugar, wherein the stabilizer (iii) is selected from polyethylene glycol (PEG), polyvinylpyrrolidine (PVP) or polysaccharide, wherein the set of reagents (pg. 4) (i) is a set of reagents which is specifically adapted to carry out a polymerase chain reaction (PCR) comprises Taq polymerase enzyme or Taq enzyme (pg. 1, 6) or reverse transcriptase polymerase enzyme (pg. 15-16), which are thermostable (pg. 9), wherein the set of reagents comprises a polymerase capable of extending a primer when adhered to a template nucleic acid sequence during a polymerase chain reaction, wherein the set of reagents includes all of buffer, salts, primers and nucleotides suitable for conducting a polymerase chain reaction to  do not teach using freeze-dried polymerase enzyme cake  having two or more layers and reagents are kept within a specific layer (for claim 4). 
However, Lee et al. (2013) teach a process for freeze drying a material, said process comprising placing material to be freeze- dried in a vessel comprising a thermally conducting plastic, wherein said thermally conducting plastic is arranged to contact contents of the vessel, and subjecting said vessel to a lyophilization procedure, wherein prior to the lyophilization procedure, the material to be freeze-dried is frozen in layers, wherein individual layers contain different components of the material, wherein the material is a mixture of components that are required for carrying out a chemical or biochemical reaction including a nucleic acid amplification reaction, wherein the nucleic acid amplification reaction is a polymerase chain reaction, or reverse-transcriptase polymerase chain reaction, and  a process for preparing a freeze dried composition comprising multiple components, said method comprising (i) freezing a solution of a first component to form a first frozen layer, (ii) adding a second solution of a second component and freezing the second solution into a distinct layer, (iii) optionally repeating step (ii) until all components of the composition are present in a frozen layers, and (v) freeze-drying the resultant structure (see, pg. 7, and 8, and claims 3 and 24)
Therefore, it would have been obvious to one of ordinary skilled in the art to arrive the claimed invention by combining the teachings of Battrell et al. Lee et al. (2008) and Lee et al. (2013) to use freeze-dried polymerase composition in a 3-dimensional cake-like structure as taught by  Lee et al. (2008) and making said 3-dimensional cake-like structure with two or more layers to place specific reagents within a specific layer as taught by Lee et al. (2013), and modify Battrell 
One of ordinary skilled in the art would have been motivated to use a freeze-dried composition having cake like 3-dimensional structure with two or more layer for storing PCR reagents in a kit for carrying out PCR, which technically, commercially and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Battrell et al., and Lee et al. (2008) could successfully produce a freeze-dried compositions for carrying out PCR with polymerase and non-reducing, glass forming sugar molecule including stachyose.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-8 of U. S. Patent 10626472 B2, issued on 

Claims 1-8 of US patent 10626472 B2 disclose a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose; wherein the dried composition is free of gelatin and is in a freeze-dried form, and the polymerase is a thermostable polymerase, wherein the polymerase is a reverse-transcriptase or is chemically modified or blocked so that it is inactivated until subject to an initial heat activation step, which is for carrying out a polymerase chain reaction and which further comprises at least one of the following further reagents (i) a buffer; (ii) a metal salt;
(iii) nucleotides which may be fluorescently labelled; (iv) a blocking compound; (v) an anti-oxidant and/or anti-maillard reagent; (vi) a primer useful in a polymerase chain reaction which is optionally labelled with a fluorescent label; (vii) a probe useful in detection of a polymerase chain reaction which is optionally labelled with one or more fluorescent labels; (viii) a fluorescent dye; (ix) an anti-Taq antibody that binds to the active site of the polymerase and inactivates it at ambient temperature, but denatures and dissociates from the enzyme at elevated temperatures; (x) a pyrophosphate salt and a pyrophosphatase enzyme; (xi) a nucleic acid that is able to act as an internal control for an amplification reaction; (xii) a primer that is able to amplify the nucleic acid of item (xi); or (xiii) an isothermal polymerase, which is in the form of a freeze-dried cake which comprises two or more distinct layers, and wherein at least one of said 

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-8 of the instant application or alternatively render them obvious. Alternatively, claims 1-8 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-8 of US patent 10626472 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-8 of US patent 10626472 B2. 
Note: The present application claims priority as a CON to the parent application 14/763,244 of US patent 10626472 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a same claimed invention of a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose from what was examined in parent. Thus, as discussed above, the presently claimed a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose is patentably indistinct from and not protected by the safe harbor from, the claim to the a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose in the parent patent. 

Conclusion
Status of the claims:
Claims 1-8 are rejected.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656